office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b01 wewilliams posts-151546-04 uilc date date third party communication none date of communication not applicable to director area attn joni troncoso program manager sbse from deputy associate chief_counsel international sec_932 and the statute_of_limitations on assessment subject this responds to your request for our views on an issue involving sec_932 and sec_6501 issue whether the statute_of_limitations under sec_6501 is open with respect to a taxpayer who is a u s citizen who timely files an income_tax return with the u s virgin islands usvi but who fails to meet a requirement of sec_932 conclusion sec_932 imposes a dual_filing regime on a u s citizen if such individual claims to be a bona_fide_resident of the usvi but fails to meet a condition in sec_932 he or she must file a form_1040 with the irs a taxpayer who is required to file a federal_income_tax return is subject_to the generally applicable rules of the code and regulations regarding the filing of returns and payment of tax and the statute_of_limitations on assessment in sec_6501 does not begin to run until a return is filed with the irs posts-151546-04 facts the taxpayer is a u s citizen who claims to be a bona_fide_resident of the usvi for the relevant taxable_year taxpayer files a usvi income_tax return for that year but does not meet one or more of the requirements in sec_932 discussion with certain exceptions every individual having gross_income for the taxable_year that equals or exceeds the exemption_amount is required to file a federal_income_tax return with the irs sec_6011 and sec_6012 sec_1_6012-1 of the treasury regulations provides that the term individual encompasses all residents or citizens of the united_states if such individual files the required return under the general_rule of sec_6501 any_tax imposed with respect to that return is required to be assessed within years after the return was filed if a u s federal_income_tax return is required and not filed an exception under sec_6501 applies and the tax may be assessed at any time for purposes of this chapter the term return means the return required to be filed by the taxpayer rather than any party reporting on payments to the taxpayer sec_6501 unless specifically excluded by subtitle a of the code gross_income means income from whatever source derived sec_61 accordingly absent proof that he satisfies any specific exceptions from these general rules a us citizen or resident must file a us federal_income_tax return the limitations_period of sec_6501 will not begin to run until such a return is filed for us citizens or residents claiming a bona_fide residence in the usvi sec_932 provides an additional filing requirement as well as an exclusion_from_gross_income resulting in an exception to the general filing_requirements sec_932 provides such exclusion_from_gross_income residents of the virgin islands - in the case of an individual- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account an individual described in sec_932 may exclude the income described in that section from his or her u s gross_income and may thereby be relieved of his obligation under sec_6012 to file a u s federal_income_tax return posts-151546-04 however if a taxpayer fails any of the requirements he or she must file a u s federal_income_tax return and prior to filing such return the statute_of_limitations on assessment in sec_6501 does not begin to run for example if an individual is not a bona_fide_resident of the usvi and is otherwise required to file a u s federal_income_tax return that person must file a u s federal_income_tax return under the generally applicable filing_requirements of the code and regulations to begin the statute_of_limitations on assessment similarly a bona_fide_resident of the usvi who fails to pay his or her full tax_liability to the usvi as required by sec_932 is not relieved of the requirement to file a u s federal_income_tax return and must file to start the statute_of_limitations on assessment this interpretation is supported by a clarifying amendment to sec_932 in the technical_and_miscellaneous_revenue_act_of_1988 p l sec_1012 effective as if included in the tax_reform_act_of_1986 p l date prior to this amendment sec_932 was as follows filing requirement - each individual to whom this subsection applies for the taxable_year shall file his income_tax return for the taxable_year with the virgin islands underlining added after the amendment made by p l sec_932 is as follows filing requirement - each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the taxable_year with the virgin islands underlining added the legislative_history of this amendment states that the change makes it clear that such an individual a bona_fide_resident of the usvi is to file an income_tax return with the virgin islands rather than filing his return with the virgin islands to make it clear that individuals who do not comply with all requirements for u s tax exemption will have to file a u s return see h_r rep no 100th cong 2d sess date see also s rep no 100th cong 2d sess date thus the statutory change clarifies that an individual taxpayer who does not meet the prerequisites of sec_932 is required to file a u s federal_income_tax return there are no cases that interpret the filing_requirements of sec_932 78_f3d_1355 9th cir aff’g in part and rev’g in part 98_tc_203 however involves a collection effort by the united_states and the year in issue is one to which the amendments made by the tax_reform_act_of_1986 do apply in condor the court stated that the effect of the act was to require the taxpayer to file a return with the united_states and that the filing of a return with the usvi did not start the statute_of_limitations for u s federal_income_tax purposes posts-151546-04 condor f 3d pincite accordingly the court held that a return filed with the usvi on date did not make an irs notice_of_deficiency dated date untimely id pincite because sec_932 requires a taxpayer to file a u s federal_income_tax return unless certain requirements are met just as the act obligated the taxpayer in condor to file a u s federal_income_tax return the principles of condor apply and the filing of a return with the usvi does not start the statute_of_limitations for u s federal_income_tax purposes it is our view that the issues with respect to the statute_of_limitations on assessment in 820_f2d_618 3d cir cert_denied 484_us_964 and 892_f2d_1163 3d cir cert_denied 496_us_905 are distinguishable from the issue under discussion both danbury inc and bizcap involve collection efforts by the usvi and years to which the amendments made by the tax_reform_act_of_1986 do not apply in summary it is our view that sec_932 imposes a dual_filing requirement on individual taxpayers who do not meet all of the conditions of sec_932 if a taxpayer has an obligation to file a federal_income_tax return the taxpayer is subject_to the generally applicable rules of the code and regulations regarding the filing of returns and payment of tax and the statute_of_limitations on assessment in sec_6501 does not begin to run until a return is filed with the irs _____________________________ benedetta a kissel deputy associate chief_counsel strategic programs
